


109 HR 5673 IH: Criminal Restitution Improvement Act

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5673
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Chabot (for
			 himself, Mr. Poe,
			 Mr. Gohmert, and
			 Mr. Gingrey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to make
		  restitution mandatory for Federal crimes, and to simplify and streamline its
		  procedures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Criminal Restitution Improvement Act
			 of 2006.
		2.Mandatory
			 restitution for Federal offensesTitle 18, United States Code, is amended by
			 striking section 3663 and all that follows through section 3664 and inserting
			 the following:
			
				3663.Mandatory
				restitution
					(a)Restitution
				RequiredThe court shall
				order a convicted defendant to make restitution for all pecuniary loss to
				identifiable victims, including pecuniary loss resulting from physical injury
				to, or the death of, another, proximately resulting from the offense.
					(b)To Whom
				Made
						(1)GenerallyThe
				court shall order restitution be made to each victim of the offense.
						(2)Definition of
				victimAs used in this section and section 3664, the term
				victim means—
							(A)each identifiable
				person or entity suffering the pecuniary loss (and any successor to that person
				or entity); and
							(B)others, as agreed
				to in a plea agreement or otherwise provided by law.
							(c)Extent of
				RestitutionRestitution shall
				compensate the victim for all of the victim’s pecuniary loss, including—
						(1)the victim’s costs
				of seeking and collecting restitution;
						(2)in the case of an
				offense resulting in bodily injury to a victim—
							(A)an amount equal to
				the cost of necessary medical and related professional services and devices
				relating to physical, psychiatric, and psychological care, including nonmedical
				care and treatment rendered in accordance with a method of healing recognized
				by the law of the place of treatment;
							(B)an amount equal to
				the cost of necessary physical and occupational therapy and rehabilitation;
				and
							(C)income lost by such
				victim as a result of such offense;
							(3)in the case of an
				offense resulting in bodily injury that results in the death of the victim,
				amount equal to the cost of necessary funeral and related services; and
						(4)lost income and
				necessary child care, transportation, and other expenses incurred during
				participation in the investigation or prosecution of the offense or attendance
				at proceedings related to the offense.
						(d)Special Rule for
				MisdemeanorsIn the case of a misdemeanor, an order of
				restitution may be in lieu of any other penalty.
					(e)Alternative Arrangements in Light
				of Practical ProblemsThe court shall provide as complete a
				restitution to as many victims as possible, though not the full restitution to
				all victims otherwise required by this section, to the extent the court finds
				on the record that—
						(1)the number of
				identifiable victims is so large as to make restitution impracticable;
				or
						(2)determining
				complex issues of fact related to the cause or amount of a victim’s losses
				would complicate or prolong the sentencing process to such a degree that the
				need to provide restitution to that victim is outweighed by the burden on the
				sentencing process.
						3664.Procedure for
				issuance and enforcement of order of restitution
					(a)Report by
				Probation Officer
						(1)Duty to
				makeThe probation officer shall obtain and include in the
				presentence report, or in a separate report, as the court may direct,
				information sufficient for the court to fashion a restitution order.
						(2)ContentsThe
				report shall include, to the extent practicable, a complete accounting of the
				losses to each victim, any restitution owed pursuant to a plea agreement, and
				information relating to the economic circumstances of each defendant. If the
				number or identity of victims cannot be reasonably ascertained, or other
				circumstances exist that make this requirement impracticable, the probation
				officer shall so inform the court and make the best efforts possible to
				estimate the loss and identify the victims.
						(b)Disclosure to
				partiesThe court shall disclose to the defendant, the attorney
				for the Government, and, upon request, potential recipients of restitution, all
				portions of the presentence or other report pertaining to the matters described
				in subsection (a).
					(c)Information from
				Attorney for the GovernmentThe attorney for the Government shall
				provide to the probation officer any information the Attorney for the
				Government has relevant to the matters required to be reported under subsection
				(a).
					(d)Notice to VictimsThe
				probation officer shall, before submitting the presentence report under
				subsection (a), to the extent practicable—
						(1)provide notice to all identified
				victims of—
							(A)the offense or offenses of which
				the defendant was convicted;
							(B)the amounts subject to restitution
				submitted to the probation officer;
							(C)the opportunity of the victim to
				submit information to the probation officer concerning the amount of the
				victim’s losses;
							(D)the scheduled date, time, and place
				of the sentencing hearing;
							(E)the availability of a lien in favor
				of the victim; and
							(F)the opportunity of the victim to
				file with the probation officer a separate affidavit relating to the amount of
				the victim’s losses subject to restitution; and
							(2)provide the victim with an affidavit
				form to submit pursuant to paragraph (1)(F).
						(e)Defendant’s Affidavit as to
				FinancesEach defendant shall prepare and file with the probation
				officer an affidavit fully describing the financial resources of the defendant,
				including a complete listing of all assets owned or controlled by the defendant
				as of the date on which the defendant was arrested, the financial needs and
				earning ability of the defendant and the defendant’s dependents, and such other
				information that the court requires relating to such other factors as the court
				deems appropriate.
					(f)Additional Documentation or
				TestimonyAfter reviewing the report of the probation officer,
				the court may require additional documentation or hear testimony. The privacy
				of any records filed, or testimony heard, pursuant to this section shall be
				maintained to the greatest extent possible, and such records may be filed or
				testimony heard in camera.
					(g)Date for Final
				DeterminationIf a victim’s losses are not ascertainable by the
				date that is 10 days before sentencing, the attorney for the Government or the
				probation officer shall so inform the court, and the court shall set a date for
				the final determination of the victim’s losses, not to exceed 90 days after
				sentencing. If the victim subsequently discovers further losses, the victim
				shall have 60 days after discovery of those losses in which to petition the
				court for an amended restitution order. Such order may be granted only upon a
				showing of good cause for the failure to include such losses in the initial
				claim for restitution.
					(h)Referral to Magistrate or Special
				MasterThe court may refer any issue arising in connection with a
				proposed order of restitution to a magistrate judge or special master for
				proposed findings of fact and recommendations as to disposition, subject to a
				de novo determination of the issue by the court.
					(i)Burdens of
				ProofAny dispute as to the proper amount or type of restitution
				shall be resolved by the court by the preponderance of the evidence. The burden
				of demonstrating the amount of the loss sustained by a victim of restitution as
				a result of the offense shall be on the attorney for the Government. The burden
				of demonstrating the financial resources of the defendant and the financial
				needs of the defendant’s dependents, shall be on the defendant. The burden of
				demonstrating such other matters as the court deems appropriate shall be upon
				the party designated by the court as justice requires.
					(j)Order of
				Payment
						(1)Upon determination
				of the amount of restitution owed to each victim, the court shall order that
				the full amount of restitution is due and payable immediately.
						(2)The court shall
				specify in the restitution order the manner in which the restitution is to be
				paid. The court may provide for payment in installments according to a
				schedule, based on—
							(A)the financial
				resources and other assets of the defendant, including whether any of these
				assets are jointly controlled;
							(B)projected earnings
				and other income of the defendant; and
							(C)any financial
				obligations of the defendant; including obligations to dependents.
							(3)The Attorney
				General may collect and apply unreported or otherwise newly available assets to
				the payment of restitution, without regard to any installment payment
				provisions.
						(k)Order as Final
				JudgmentA sentence that imposes an order of restitution is a
				final judgment notwithstanding the fact that—
						(1)such a sentence
				can subsequently be—
							(A)corrected under
				Rule 35 of the Federal Rules of Criminal Procedure and section 3742 of chapter
				235 of this title;
							(B)appealed and
				modified under section 3742;
							(C)amended under
				subsection (d)(5); or
							(D)adjusted under
				section 3664(k), 3572, or 3613A; or
							(2)the defendant may
				be resentenced under section 3565 or 3614.
						(l)Joint and
				several responsibilityIf the offense involves more than one
				defendant, the court may order each defendant jointly and severally liable for
				any or all of the restitution.
					(m)Supervised
				ReleaseA court shall not terminate a term of supervised release
				under section 3583(e) before the order to pay restitution has been completely
				satisfied. A court shall extend a term of supervised release beyond that
				otherwise imposed under other provisions of law, until the defendant has paid
				the restitution in full or the court determines the economic circumstances of
				the defendant do not allow the payment of any further restitution. If the
				supervised release is extended under this subsection, the court shall order
				that the sole condition of supervised release shall be payment of
				restitution.
					(n)Effect of
				Insurance and Other Compensation
						(1)InsuranceIn
				no case shall the fact that a victim receives or is entitled to receive
				compensation with respect to a loss from insurance or any other source be
				considered in determining the amount of restitution. If a victim receives
				compensation from insurance or any other source with respect to a loss, the
				court shall order that restitution be paid to the person who provided or is
				obligated to provide the compensation, but the restitution order shall provide
				that all victims be paid before such a provider of compensation.
						(2)Other
				compensationAny amount paid
				to a victim under an order of restitution shall be reduced by any amount later
				recovered as compensatory damages for the same loss by the victim in—
							(A)any Federal civil
				proceeding; and
							(B)any State civil
				proceeding, to the extent provided by the law of the State.
							(o)Details of
				Payments
						(1)Minimum payment
				requiredA restitution order may direct the defendant to make
				nominal periodic payments if the court finds on the record that the economic
				circumstances of the defendant do not allow the payment of any amount of a
				restitution order, and do not allow for the payment of the full amount of a
				restitution order in the foreseeable future under any reasonable schedule of
				payments.
						(2)In-kind
				paymentsAn in-kind payment may be in the form of return of
				property, replacement of property, or if the victim agrees, services rendered
				to the victim or a person or organization other than the victim.
						(p)Different
				payment schedules for multiple victimsIf the court finds that
				more than 1 victim has sustained a loss requiring restitution by a defendant,
				the court may provide for a different payment schedule for each victim, based
				on their individual losses and economic circumstances. In any case in which the
				United States is a victim, the court shall ensure that all other victims
				receive full restitution before the United States receives any
				restitution.
					(q)Material Change
				in Defendant’s Ability to PayThe defendant shall notify the
				court and the Attorney General of any material change in the defendant’s
				economic circumstances that might affect the defendant’s ability to pay
				restitution. The court may also accept notification of a material change in the
				defendant’s economic circumstances from the United States or from the victim.
				The Attorney General shall certify to the court that the victims have been
				notified of the change in circumstances. Upon receipt of the notification, the
				court may, on its own motion, or the motion of any party, including the victim,
				adjust the payment schedule, or require immediate payment in full, as the
				interests of justice require.
					(r)Name and address
				changesIt is the
				responsibility of the victim to provide any change in name or mailing address
				to the court while restitution is still owed. Not later than 30 days after any
				change in name or mailing or residence address, a person owing restitution
				shall promptly report the change to the court. The confidentiality of any
				information relating to a victim shall be maintained.
					(s)Enforcement
						(1)GenerallyAn
				order of restitution may be enforced by the United States in the manner
				provided for in subchapter C of chapter 227 and subchapter B of chapter 229 of
				this title.
						(2)Abstract of
				judgmentAt the request of a victim named in a restitution order,
				the clerk of the court shall issue an abstract of judgment certifying that a
				judgment has been entered in favor of such victim in the amount specified in
				the restitution order. Upon registering, recording, docketing, or indexing such
				abstract in accordance with the rules and requirements relating to judgments of
				the court of the State where the district court is located, the abstract of
				judgment shall be a lien on the property of the defendant located in such State
				in the same manner and to the same extent and under the same conditions as a
				judgment of a court of general jurisdiction in that State.
						(3)Special rule for
				in-kind ordersAn order of in-kind restitution in the form of
				services shall be enforced by the probation officer.
						(t)Effect of
				additional resourcesIf a person obligated to provide
				restitution, or pay a fine, receives additional resources from any source,
				including inheritance, settlement, or other judgment, during a period of
				incarceration or supervision, such person shall be required to apply the value
				of such resources to any restitution or fine still owed.
					(u)Rights of
				victims
						(1)Not required to
				participateNo victim shall be required to participate in any
				phase of a restitution order.
						(2)Assignment to
				FundA victim may at any time assign an interest in restitution
				payments to the Crime Victims Fund in the Treasury without in any way impairing
				the obligation of the defendant to make such payments.
						(v)No Cause of
				Action Created Against the United States or its officers or
				employeesNothing in this section or section or 3663 shall be
				construed to create a cause of action not otherwise authorized in favor of any
				person against the United States or any officer or employee of the United
				States.
					.
		3.Table of sections
			 amendmentThe table of
			 sections at the beginning of chapter 232 of title 18, United States Code, is
			 amended by striking the item relating to sections 3663 and all that follows the
			 item relating to section 3664 and inserting the following:
			
				
					3663. Mandatory restitution.
					3664.Procedure for issuance and
				enforcement of order of
				restitution.
				
				.
		4.Effect of
			 restitution order on sentence of probationSection 3564 of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(f)Relation to
				Restitution OrderThe court
				shall not terminate a term of probation under section 3564(c) if the defendant
				has an unsatisfied order of restitution. The court shall extend probation for
				such a defendant beyond any term otherwise provided by law until the order is
				satisfied or the court determines the economic circumstances of the defendant
				do not allow the payment of any further restitution.. The sole condition of
				such extended probation shall be the satisfaction of that
				order.
				.
		5.Conforming
			 amendments and repeals
			(a)Elimination of
			 specialized mandatory restitution provisionsTitle 18, United
			 States Code, is amended by striking—
				(1)section
			 1593;
				(2)section
			 2248;
				(3)section
			 2259;
				(4)section 2264;
			 and
				(5)section
			 2327.
				(b)Conforming
			 amendments to tablesThe table of sections for each of the
			 chapters of title 18, United States Code, from which a section is striken by
			 subsection (a) is amended by striking the item relating to that section.
			(c)Elimination of
			 procedural matters moved to restitution sectionsSection
			 3612(b)(1) of title 18, United States Code, is amended—
				(1)by striking
			 subparagraphs (F) and (G);
				(2)by inserting
			 and at the end of subparagraph (D); and
				(3)by striking the
			 semicolon at the end of subparagraph (E) and inserting a period.
				(d)Cross reference
			 correctionsSection 3563(a)(6)(A) of title 18, United States
			 Code, is amended by striking 2248, 2259, 2327, 3663, 3663A, and
			 3664 and inserting 3663 and 3664.
			6.Special
			 forfeiture of collateral profits from crimeSubsection (a) of section 3681 of title 18,
			 United States Code, is amended by striking  the interest of justice or
			 an order of restitution and all that follows through the end of the
			 subsection and inserting the compelling interest of preventing
			 wrongdoers from profiting from their crimes or of providing restitution to the
			 victims of those crimes so requires, order the offender (or any transferee of
			 that defendant) to forfeit any profits made possible by the
			 offense..
		7.Masha’s
			 Law
			(a)In
			 generalSection 2255 of title
			 18, United States Code, is amended to read as follows:
				
					2255.Civil
				remedy
						(a)Any person who is
				a victim while a minor of a violation of section 2241(c), 2242, 2251, 2251A,
				2252, 2252A, 2260, 2421, 2422, or 2423 may in a civil action obtain appropriate
				relief.
						(b)A plaintiff in an
				action under this section shall be deemed to have sustained damages of no less
				than $150,000 in value.
						(c)An action under
				this section is barred if the complaint is filed more than 10 years after the
				right of action
				accrues.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 110
			 of title 18, United States Code, is amended so that the item relating to
			 section 2255 reads as follows:
				
					
						2255. Civil
				remedy.
					
					.
			
